62 So.3d 1235 (2011)
Tammy Lynn HARVESTER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-3066.
District Court of Appeal of Florida, Second District.
June 10, 2011.
James Marion Moorman, Public Defender, and Cynthia J. Dodge, Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Sara Macks, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
Tammy Lynn Harvester challenges the revocation of her community control after she admitted to violating two conditions of her supervision. We affirm both the revocation and her resulting sentences without further comment. However, the State correctly concedes that the written order of revocation erroneously reflects that Harvester admitted to violating three conditions of her community control when the transcript of the revocation hearing shows that she admitted to violating only two conditions. The trial court orally revoked her community control based only on the two admitted violations. We therefore remand for the limited purpose of the entry of a corrected written order of revocation which conforms with the oral pronouncement. See McNeil v. State, 908 So.2d 556, 557 (Fla. 2d DCA 2005).
Affirmed and remanded for entry of a corrected order.
NORTHCUTT and VILLANTI, JJ., Concur.